Title: From George Washington to the Officers of Colonel Thomas Proctor’s Regiment, 11 March 1778
From: Washington, George
To: Officers of Colonel Thomas Proctor’s Regiment

 

Gentn
Head Quarters [Valley Forge] 11th March 1778

I yesterday recd yours of the 9th inclosing the Copy of a representation made to Colo. proctor of some matters in which you thought yourselves and the other Officers of the Regiment aggrieved.
I am surprised that you should object to the vacant Company’s being reserved for Capt. Lieutenant Turnbull, now a prisoner. I am informed that he was senior Capt. Lieutenant and had he been at Liberty would have been promoted accordingly. I confess it is not customary to make the promotion of an Officer known while he is prisoner because the Enemy might rate him in the exchange at the rank to which he is preferred, but it does not follow that his Rank is not to be reserved for him. You mention a resolve of Congress for barring the promotion of Officers during Captivity. I do not recollect it, but I am sure if there is any such Act, it is calculated to suspend for a time but not to bar promotion. An Officer who has behaved well and has the Misfortune to be made prisoner ought rather to receive an addition to than be deprived of his Rank.
If you will reflect a Moment and make Mr Turnbulls case your own, you will be convinced of the hardship you would at present wish to impose upon him.
The Maryland Companies are not to be annex⟨ed⟩ to your Battalion. I am Gentn Yr most obt Servt.
